Citation Nr: 0209787	
Decision Date: 08/13/02    Archive Date: 08/21/02

DOCKET NO.  97-01 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral bunions.

(The issue of entitlement to an increased evaluation for 
bilateral callosities of the metatarsal phalangeal area, with 
arthralgia, will be the subject of a later decision of the 
Board.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel



INTRODUCTION

The veteran had active service from February 1968 to February 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
St. Petersburg, Florida.

The Board remanded this claim in March 1998 and January 1999 
for additional development.

The Board is undertaking additional development on the issue 
of entitlement to an increased evaluation for bilateral 
callosities of the metatarsal phalangeal area, with 
arthralgia, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When the development is completed, the Board 
will provide notice thereof as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903).  The veteran is advised that 
after giving notice and reviewing any response, the Board 
will prepare a separate decision addressing this issue.


FINDINGS OF FACT

The preponderance of the evidence is against a finding that 
any current bunions are the result of a disease or injury in 
service, or have been caused, or aggravated, by her service-
connected callosities of the feet.


CONCLUSION OF LAW

The veteran's current bilateral bunion condition was not 
incurred during, or as a result of, active service, is not 
proximately due to or the result of a service-connected 
condition, and has not been aggravated by a service-connected 
condition.  38 U.S.C.A. §§  1110 (West Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2001); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West Supp. 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

i.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), see 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West Supp. 2001), (the VCAA), 
enacted November 9, 2000, contains extensive provisions 
potentially affecting the adjudication of claims pending 
before VA as of that date.

The statute significantly heightens what were VA's duties 
under former law to assist the claimant in development of 
evidence, and to provide the claimant with certain notices, 
pertinent to the claim, and it requires that these duties be 
fulfilled before the claim is adjudicated.  New regulations 
have been promulgated implementing the statute.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical and lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103; 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(b)).  
Specific guidelines concerning the content of this notice are 
found in the implementing regulations.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).

The VCAA and the implementing regulations require VA to make 
reasonable efforts to obtain records pertinent to the claim, 
and if the records could not be secured, to so notify the 
claimant.  38 U.S.C. A. § 5103A; 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)(1)-
(3)).  The implementing regulation prescribes the content of 
the notice that VA must give to a claimant if it is unable to 
obtain the records in question.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(e)).  

Furthermore, when the records in question are in the custody 
of a federal department or agency, the VCAA and the 
implementing regulations require VA to continue to try to 
obtain them until it has been successful unless it is 
reasonably certain that they do not exist or that further 
efforts to obtain them would be futile.  38 U.S.C. A. 
§ 5103A; 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(2)).

In addition, the VCAA requires VA to supply a medical 
examination or opinion when such is necessary to make a 
decision on a claim for compensation.  38 U.S.C.A. § 5103(A); 
see also 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(4)).

The RO considered the requirements of the VCAA in its January 
2002 supplemental statement of the case.  Furthermore, the 
development of this claim, including the development action 
requested by the Board in its Remands of March 1998 and 
January 1999, has satisfied the requirements of the VCAA.  

In the statement of the case and supplemental statements of 
the case, the RO has notified the veteran and her 
representative of the kind of evidence that was needed to 
substantiate the claim.  Additional information was provided 
by the March 1998 and January 1999 remands by the Board. 

The veteran was informed of relevant provisions of the VCAA 
in a supplemental statement of the case issued in January 
2002.  The RO obtained the veteran's service medical records 
and all VA and private medical records relevant to the claim.  
A statement submitted by the veteran with her substantive 
appeal in November 1996 recounting her post-service treatment 
for foot problems does not describe any treatment other than 
that reported in the records obtained.  To secure findings 
necessary to a decision of the claim, the veteran has been 
provided with several VA medical examinations. 

Since VA has obtained all relevant evidence, there is no 
question as to who was responsible for obtaining what 
evidence.  There is no indication that additional efforts 
would assist the veteran in substantiating this claim.

ii.  Service connection

The veteran has alleged that she has bunions on both feet.  
She appears to maintain that she is entitled to service 
connection for such condition either because she developed 
bunions as a result of injury sustained during service, that 
is, wearing required footwear and doing a great deal of 
walking in carrying out her duties, or because her service-
connected callosities, with arthralgia, of both feet caused 
the development of, or aggravated, her bunions.

In general, service connection may be awarded when a veteran 
has a disability resulting from injury or disease incurred in 
or aggravated by "active service."  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  Service connection may be granted for 
any disease diagnosed initially after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d).

Secondary, rather than direct, service connection may be 
granted for a current disability that competent evidence 
shows is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310.  Also, when 
a nonservice-connected disorder is aggravated by a service-
connected disability, the extent of the aggravation may be 
service-connected on a secondary basis.  Allen v. Brown, 7 
Vet. App. 439 (1995).

In every case, however, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  These elements--a 
current disability, the incurrence or aggravation of an 
injury or disease during service, and a nexus, or causal 
relationship, between the in-service injury or disease and 
the current disability--must each be established by competent 
evidence.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
When a medical question is presented, such as the diagnosis 
or etiology of a current disorder, evidence proceeding from a 
medical, rather than a lay, source is required.  Voerth v. 
West, 13 Vet. App. 117, 120 (1999). 

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant. 38 C.F.R. § 
3.102.  Thus, a claim for VA benefits will be granted unless 
a preponderance of the evidence of record weighs against it.  
38 U.S.C.A. § 5107(b).

The veteran appears to have a current medical assessment of 
bunions, at least of the left foot.  Medical records dated 
from 1995 indicate that she has had bunionectomies for the 
right and the left foot.  Thus, although some of the other 
medical evidence, specifically, the reports of the VA 
examinations of January 1997 and June 1998, does not identify 
bunions, the Board finds that there is sufficient medical 
evidence showing the existence of the specific disability for 
which the veteran seeks service connection.  See Gilpin v. 
West, 155 F. 3d 1353 (Fed. Cir. 1998) (the requirement for a 
current disability is satisfied when there is competent 
evidence of the claimed disability at the time of the claim 
for benefits).

However, the record is devoid of competent evidence that the 
veteran developed bunions during, or as a result of, service.  
Because the veteran's service entrance examination did not 
note the presence of bunions, it is presumed that the veteran 
entered service free of that condition.  38 U.S.C.A. § 1132 
(West 1991); 38 C.F.R. § 3.304(b) (2001).  In subsequent 
service medical records there is no notation of bunions.  
Those records, however, do indicate that the veteran 
developed unspecified "metatarsalgia" and that she was 
having problems with the shoes that she was required to wear.  
Her lay account alone, however, does not report the presence 
of bunions in service.  In any event, she would not be 
competent to diagnose this condition in service.  Voerth.  

Because the service medical records do not document the 
presence of bunions, a link between the current condition and 
service may be established, if at all, only by the post-
service medical evidence.  38 C.F.R. § 3.303(d).  That 
evidence, far from establishing such a relationship, 
disproves one, by documenting that the first treatment for 
bunions after service did not take place until 1995.  
Examination of the statement that the veteran attached to her 
November 1996 VA Form 9, suggests that while she had been 
treated for callosities in 1978, she had not been treated for 
bunions until she had the July 1995 consultation that led to 
the September 1995 surgery.  

In addition, during the VA examination of July 1999, no 
relationship between the veteran's bunions and service, 
specifically, the service trauma that did lead to the 
formation of callosities, could be established.  In some 
there is no competent evidence linking current bunions to 
service and all the competent evidence is against such a 
finding.  The Board must conclude on the basis of the 
evidence that service connection for bilateral bunions as a 
direct result of service may not be granted.

Nor does the medical evidence in this case support the 
proposition that the bilateral foot callosities for which the 
veteran has been granted service connection caused the 
formation of, or aggravated, her bilateral bunions.  The 
medical evidence is to the contrary.  The examiner who 
conducted the June 1998 VA podiatry examination concluded 
that the veteran's callouses were not causing or aggravating 
bunions.  

During the July 1999 VA examination, the examiner again found 
that there was no etiological relationship between the 
veteran's foot calluses and bunions.  The Board must conclude 
on the basis of the evidence that service connection for 
bilateral bunions as secondary to callosities of the feet may 
not be granted, nor is there any aggravation of the bunions 
due to callosities of the feet for which compensation is 
payable.  Cf. Allen; 38 C.F.R. § 3.310.


ORDER

The claim of entitlement to service connection for bilateral 
bunions is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

